Citation Nr: 1010365	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1960 to 
June 1980.  He died in May 2001; the appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of December 2001 and October 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  (Although the 
appellant's December 2002 notice of disagreement was directed 
toward the October 2002 denial, because it was filed within 
one year of notification of the December 2001 denial it may 
be considered timely with respect to both denials by the RO.)  
In those decisions, the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death.  The 
appellant perfected an appeal to the Board, and the Board 
denied the appellant's claim in May 2005.  

In March 2006, the appellant's representative and VA's 
General Counsel filed a joint motion with the United States 
Court of Appeals for Veterans Claims (Court) to vacate the 
Board's decision and remand the case.  The Court granted the 
motion in March 2006.  The basis for the motion included VA's 
failure to provide proper assistance to the appellant under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009)), and VA's implementing regulations, 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specifically, the 
remand required that VA make additional attempts to obtain 
records of the Veteran's temporary duty assignments in 
Southeast Asia.  

In June 2006, the Board remanded the matter for further 
evidentiary development and adjudication.  The Appeals 
Management Center (AMC) re-adjudicated the claim and again 
denied the appellant's claim via the issuance of supplemental 
statements of the case in February 2007 and January 2009.  


FINDINGS OF FACT

1.  During his lifetime, the Veteran was not service 
connected for any disability. 

2.  The cause of the Veteran's death in May 2001 was non-
Hodgkin's lymphoma with metastases.

3.  The Veteran had temporary duty in Thailand during the 
Vietnam conflict.

4.  There is no evidence that the Veteran was ever in 
Vietnam.

5.  The underlying cause of death began many years after 
service and is not attributable to the Veteran's period of 
military service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through August 2001 and September 2002 
notice letters, the appellant received notice of the 
information and evidence needed to substantiate her claim.  
Thereafter, the appellant was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate her claim.  

The Board also finds that the August 2001 and September 2002 
letters, as well as a July 2006 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO also 
notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the appellant identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2001, 
September 2002, and July 2006 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the appellant's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
appellant was supplied with notice pursuant to 
Dingess/Hartman via the July 2006 notice letter.  The 
appellant was given opportunity to respond before her claim 
was re-adjudicated in February 2007 and January 2009.  The 
Board thus does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the appellant, "the appellant [was] 
provided the content-complying notice to which [s]he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment from private treatment providers.  The Veteran's 
entire service personnel file has also been associated with 
the claims file, and the AMC additionally sought morning 
reports and unit records from the Veteran's deployment to the 
Philippines and temporary duty assignments to Southeast Asia.  
On requesting the identified records, the AMC was informed by 
the National Personnel Records Center and the United States 
Army and Joint Services Records Research Center that no such 
morning reports were available for the relevant time period 
and that unit records would not reflect specific temporary 
duty deployments such as those at issue here.  Additionally, 
the appellant and her representative have both submitted 
written argument.  Otherwise, neither the appellant nor her 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or that was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e) (2009).  The term "herbicide agent" 
means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
The diseases for which service connection may be presumed to 
be due to an association with herbicide agents include non-
Hodgkin's lymphoma.  Id.  In general, for presumptive service 
connection to be granted for non-Hodgkin's lymphoma, it must 
be manifested to a compensable degree of 10 percent or more 
at any time after service.  A Veteran who served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to the contrary.  38 C.F.R. § 
3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a) (2009) 
(service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam).

VA has adopted the position that service in Vietnam requires 
having physically set foot in Vietnam.  The United States 
Court of Appeals for the Federal Circuit has held that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure and service connection for diseases associated with 
that exposure constitutes a permissible interpretation of 38 
U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009).

The Veteran's service treatment records contain no notation 
of diagnosis of or treatment for any form of cancer.  The 
record shows that the Veteran was first diagnosed with 
lymphoma in July 1999.  The Veteran's Death Certificate is of 
record and identifies the sole cause of the Veteran's death 
in May 2001 as malignant lymphoma with metastases.  Treatment 
records associated with the claims file describe the lymphoma 
as a non-Hodgkin's lymphoma.  The appellant avers that the 
Veteran's death was due to non-Hodgkin's lymphoma caused by 
exposure to herbicide agents while serving in Vietnam.

The RO contacted the National Personnel Records Center (NPRC) 
in August 2001 requesting the Veteran's service treatment 
records and entire personnel file.  In August 2002, the RO 
also requested specific information from the Veteran's 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States.  The Veteran's service treatment records 
and his personnel file are of record.  In addition, the AMC 
again requested confirmation of the Veteran's Vietnam service 
from the NPRC in July 2006.  The NPRC responded in August 
2006 that it was unable to determine that the Veteran served 
in Vietnam.  The NPRC again responded in March 2008 that it 
had no morning reports of record for the dates during which 
the Veteran was assigned temporary duty (TDY) to Southeast 
Asia.  Further, documentation from the NPRC reflects that the 
United States Air Force, the branch of service in which the 
Veteran served, discontinued the practice of creating morning 
reports in June 1966, prior to the dates of the Veteran's 
unidentified TDY assignments to Southeast Asia.  The AMC 
further requested unit records from the United States Army 
and Joint Services Records Research Center (JSRRC) for the 
relevant time periods and was informed in September 2008 that 
any unit records on file with the JSRRC would not account for 
any TDY or other individual soldier assignments, as those 
records document "only the unit's movements, not the Veteran 
himself."  The JSRRC also confirmed in a May 2008 letter 
that there is no record of herbicides being used at the 
Philippines base at which the Veteran was stationed during 
the Vietnam era, or at the base in Thailand to which he was 
assigned during one of his three periods of TDY.

The Veteran's personnel file shows that he was assigned to 
various bases in the continental United States, as well as in 
Korea, the Republic of the Philippines, Pakistan, and 
Australia.  The personnel record contains notations that the 
Veteran was also assigned TDY to Southeast Asia during three 
periods in 1966 and 1967.  This was while the Veteran was 
based in the Philippines.  Those notations contain no 
indication where in Southeast Asia the Veteran was assigned; 
however, there is of record a Citation awarding the Veteran 
the Air Force Commendation Medal for service in Thailand 
during the first of these TDY periods.  The personnel record 
contains no other references to service in Southeast Asia, 
and no copies of TDY orders are of record.  Of record is the 
report of a telephonic contact between the appellant and the 
RO, dated in January 2003.  The appellant was told what was 
needed to grant her claim, including, to substantiate her 
claim of presumption of service connection for non-Hodgkin's 
lymphoma due to herbicide exposure, documentation showing 
that the Veteran set foot in the Republic of Vietnam at some 
point during the Vietnam era.  The appellant told the RO that 
she did not have any records showing that her husband was 
stationed or served in Vietnam.

The Veteran was not service connected for any disability 
during his lifetime.  The Veteran's death certificate 
reflects that he died in May 2001, with the cause of death 
identified as malignant lymphoma with metastases.  The record 
shows no treatment for or diagnosis of malignant lymphoma 
during the Veteran's military service or within one year of 
separation therefrom.  The first evidence of malignant 
lymphoma in the Veteran was his initial diagnosis of the 
disease in July 1999, more than 19 years after service.  
Additionally, there is no medical opinion evidence that 
attributes the onset of malignant lymphoma to the Veteran's 
period of military service.  Thus, there is no basis on which 
to grant service connection on account of onset during 
service or manifestation of a malignant tumor to a 
compensable degree during the year following active service.  
38 C.F.R. §§ 3.303, 3.304, 3.307(a)(3), 3.309(a) (2009).

The appellant claims that the Veteran's non-Hodgkin's 
lymphoma was the result of the Veteran's exposure to the 
herbicide Agent Orange while in service in Vietnam.  As noted 
above, a Veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Here, however, there is no 
evidence of record showing that the Veteran was ever in 
Vietnam.  In response to VA's repeated requests for service 
record information, the NPRC provided the Veteran's service 
treatment records and his personnel record in its entirety.  
As discussed above, no further records of the Veteran's 
service, including any TDY assignments, were available from 
the NPRC or the JSRRC on repeated requests to both agencies.  
The Board notes, however, that the Veteran's personnel file 
contains not only a chronological listing of the Veteran's 
duty assignments, but also his periodic evaluation reports, 
as well as copies of citations of his awards.  As noted 
above, there is reference in the Veteran's personnel record 
to three periods of TDY to Southeast Asia, one of which was 
demonstrably in Thailand.  However, there is no evidence that 
the Veteran was ever in Vietnam itself, which is a 
requirement for service connection based on presumptive 
exposure to herbicides in Vietnam.  Further, the Veteran's 
personnel record shows that he was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
However, these medals do not prove the Veteran served in the 
country.  Although these medals were awarded to service 
members who served in Vietnam, they were also awarded to 
service members who were never in Vietnam, but who served, 
for example, in Thailand and in the waters offshore Vietnam 
in support of combat operations in Vietnam.  Such service in 
the offshore waters or in countries such as Thailand during 
the Vietnam era does not, as discussed above, qualify a 
Veteran for presumption of service connection for diseases 
etiologically linked to exposure to herbicides.  See Haas, 
supra; see also 38 C.F.R. § 3.307.

As noted above, the Veteran's personnel records contain only 
a reference to three periods of TDY to Southeast Asia.  The 
record confirms that during the Veteran's first TDY 
assignment, he served at an air base in Thailand.  However, 
the record does not identify the country or countries to 
which he was sent for his two subsequent TDY assignments.  
There are no copies of TDY orders in the Veteran's personnel 
record, and the AMC was unable to locate any such records 
through repeated requests to both the NPRC and the JSRRC.  
The Board also notes that the Veteran's widow told the RO 
that she has no evidence that the Veteran ever was in 
Vietnam.  The Board thus concludes that there is simply no 
evidence in the file to create even a reasonable doubt that 
the Veteran was ever assigned to serve in Vietnam, or ever 
set foot in the country, during any of his TDY assignments to 
Southeast Asia during the Vietnam era.  The Board further 
finds that additional development is not warranted, inasmuch 
as the RO and the AMC have repeatedly requested information 
from both the NPRC and JSRRC and have been informed that no 
morning reports are of record and that unit records would not 
aid in confirming where the Veteran was assigned in his TDY 
orders.  The Board thus finds that all available records have 
been associated with the Veteran's claims file, and that 
further efforts to obtain TDY orders, which are not typically 
kept, would be futile.  See 38 C.F.R. § 3.159(c)(2); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

The Board acknowledges that the appellant's representative, 
in a February 2010 letter to the Board, argues that although 
there is no evidence in the Veteran's record to support this 
conclusion, it "would seem" that the Veteran spent "time 
in the field" in the Republic of Vietnam during his two 
unspecified TDY assignments.  This is so, the representative 
argues, because the Veteran was noted to have been deployed 
to Southeast Asia, and Thailand in particular, during his one 
identified TDY assignment.  The representative further argues 
that VA "has the ability" to find that it is at least as 
likely as not that the Veteran was sent on TDY to the 
Republic of Vietnam, and further that it is VA's 
responsibility in this case to provide speculation as to the 
most likely locations of the Veteran's two unspecified TDY 
assignments, if VA in fact does not find that the Veteran was 
deployed to Vietnam during the two TDY periods in question.

The appellant's representative has misstated VA's duty to 
assist.  The Board begins by acknowledging that, in cases 
where a Veteran's records have been destroyed or otherwise 
lost, VA's obligation to "consider carefully the benefit-of-
the-doubt rule is heightened."  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  However, the Court has held that, when 
records in government custody are lost or destroyed, there is 
no heightened "benefit of the doubt," but only a heightened 
duty of the Board to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision when the Veteran's 
medical records have been destroyed.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  Even so, as the Veteran's 
representative himself acknowledges, in the instant case, the 
Veteran's service records, including his personnel records, 
have not been lost or destroyed; to the contrary, the 
Veteran's complete personnel record has been associated with 
the claims file and reviewed by VA, as discussed supra.  To 
the extent that records of the Veteran's two remaining TDY 
assignments are not documented in the file, it is entirely 
possible that no such permanent records ever existed.  

Even assuming, however, that the Board does have a heightened 
duty under O'Hare and Russo, supra, the Board notes, further, 
that the appellant appears to be seeking more than merely 
application of the heightened duty to consider the benefit-
of-the-doubt rule as it applies to the missing records.  
Instead, the appellant appears to be requesting that VA 
afford her a heightened benefit-of-the-doubt itself.  In that 
connection, the Board notes that the appellant's 
representative requested in the February 2010 correspondence 
that VA speculate as to the probable locations of the 
Veteran's two TDY deployments; specifically, the 
representative insisted that VA "explicitly set forth what 
it considers to be [the Veteran's] most likely location 
during his temporary duty assignments."  The Board notes 
that this demand is inapposite.  Indeed, the Board points out 
that it is well-established by the Court that shifting the 
burden to VA to disprove a claimant's prevailing theory is 
impermissible absent a showing of bad faith or negligent 
destruction of documents.  See Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006), cert. denied 127 S. Ct. 2265 (2007) 
(loss of Veteran's records while under government control did 
not warrant application of adverse presumption requiring VA 
to disprove Veteran's claim of service connection).  

Here, VA has conducted an exhaustive search for any documents 
relating to the Veteran's TDY deployments and has set forth 
herein, clearly and at length, its reasons and bases for its 
finding that service connection for the cause of the 
Veteran's death is denied.  As discussed above, the Board has 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide even an approximate balance of 
negative and positive evidence on the merits.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  Non-
Hodgkin's lymphoma was not shown until many years after 
military service and has not been linked to the Veteran's 
service by competent medical evidence.  Additionally, the 
Veteran does not qualify for a presumption of service 
incurrence or aggravation based on his military service.  In 
that connection, the Board notes that the appellant has not 
contended that the Veteran specifically claimed service in 
Vietnam, as opposed to the Southeast Asia theater, during the 
relevant timeframe.  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
Veteran's death.  For all the foregoing reasons, the 
appellant's claim for service connection for the cause of the 
Veteran's death must be denied.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


